Citation Nr: 0800828	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

The veteran testified at a video-conference hearing before 
the undersigned Veterans Law Judge in September 2007.


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD), rated as 
70-percent disabling, precludes all forms of substantially 
gainful employment consistent with his educational background 
and occupational experience.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for a TDIU in September 2003, 
claiming that he is unable to secure or maintain gainful 
employment due solely to his service-connected PTSD.  He 
testified at his hearing that he stopped working as a truck 
driver in 1997 because he is unable to handle the stress 
associated with that job.  For the reasons set for the below, 
the Board finds that the evidence supports his claim.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R.          §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. 
Court of Appeals for Veterans Claims (Court) discussed the 
meaning of "substantially gainful employment."  In this 
context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

In order to be granted a TDIU, however, the veteran's 
service-connected disabilities, standing alone, must be 
sufficiently severe to produce unemployability.   Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given to 
the veteran's level of education, special training, and 
previous work experience, but not to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the veteran's only service-connected disability 
is PTSD, rated as 70-percent disabling, thereby meeting the 
schedular prerequisites for a TDIU.  See 38 C.F.R. § 4.25.  
The record shows that he has a high school education and 
stopped working as a truck driver in 1997.  His only other 
job experience involves working on an assembly line and in 
coal mines.

In addition to PTSD, the veteran has other nonservice-
connected disabilities involving his cervical and lumbar 
spine, both of which clearly impact his ability to secure and 
maintain gainful employment.  The Board notes that a June 
2000 decision of the Social Security Administration (SSA) 
found the veteran to be unemployable due to these nonservice-
connected cervical and lumbar spine disabilities.  The 
veteran also told a VA examiner in June 2003 that he quit 
working in 1997 due to these nonservice-connected 
disabilities.  

Nevertheless, apart from these nonservice-related factors, 
the medical evidence indicates that the veteran is also 
unable to secure and maintain gainful employment due solely 
to his service-connected PTSD.  In other words, even if the 
veteran's cervical and lumbar spine disabilities were not 
present, he would still be unable to secure and maintain 
gainful employment as a result of his PTSD standing alone. 

The Board acknowledges that the June 2000 SSA decision does 
not mention the veteran's PTSD as a factor in assessing his 
employability.  That decision, however, was issued over six 
years ago, prior to the effective date assigned for the grant 
of service connection for PTSD - March 25, 2003.  Since SSA's 
decision is remote, it is not particularly probative to the 
central issue in this case - i.e., whether the veteran's PTSD 
currently renders him unable to secure or maintain gainful 
employment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern).  In any event, the Court has 
also held that the Board is not bound by the findings of 
disability and/or unemployability made by other Federal 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).

The Board notes that more contemporaneous medical records 
show that the veteran's PTSD renders him unemployable.  For 
example, a June 2003 VA examination report lists diagnoses of 
(1) PTSD, chronic; (2) major depression, recurrent, secondary 
to PTSD; (3) panic attacks secondary to PTSD; and (4) alcohol 
and marijuana dependence secondary to PTSD.  It thus appears 
that all of the veteran's psychiatric symptoms have been 
attributed to PTSD.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

The examiner also assigned a Global Assessment of Functioning 
(GAF) score between 35 and 40 "[d]ue to chronic anxiety, 
paranoid ideation, hypervigilance auditory hallucinations, 
chronic depressed mood with suicidal ideations and a history 
of pervious suicide attempts, unemployment and inability to 
hold a job, with poor impulse control."  (Emphasis added).  
In light of this GAF score, the examiner clearly attributes 
the veteran's inability to work to his service-connected 
PTSD.  In this regard, a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  A score between 31 and 40 is appropriate where behavior 
is manifested by major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Id. at 46-47 (emphasis added).

Also significant is the fact that the veteran has recently 
undergone three separate psychiatric admissions by VA to 
treat his PTSD.  His first admission was for five days in 
October 2004 due to anxiety, depression, and suicidal 
ideation.  Again, he was assigned a GAF score of 40, 
indicating an inability to work.  His second two admissions 
were from November 2005 to February 2006 and from October to 
December of 2006.  Although the veteran was assigned two 
temporary total evaluations for these two recent admissions, 
they no doubt reflect the veteran's overall inability to 
function during the period since he filing his claim for a 
TDIU.  38 C.F.R. § 4.29 (2007).  Simply stated, the Board 
recognizes that it would be difficult for the veteran (or 
anyone for that matter) to secure and maintain gainful 
employment while requiring extensive leave in order the 
undergo inpatient psychiatric treatment.  

For these reasons and bases, the Board finds that the veteran 
meets the requirements for a TDIU.  Although his nonservice-
connected disabilities clearly have a significant impact on 
his ability to work, the medical evidence also shows he is 
unable to work due solely to his service-connected PTSD.  
Accordingly, a TDIU is granted.  In light of this favorable 
decision, the Board finds that a discussion of the duty-to-
assist and duty-to-notify provisions of the Veterans Claims 
Assistance Act is unnecessary.  38 U.S.C.A. § 5103(a) (West 
Supp 2005); 38 C.F.R. § 3.159(b)(1) (2006). Bernard v. Brown, 
4 Vet. App. 384 (1993).



ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


